Case: 13-13537   Date Filed: 05/21/2014   Page: 1 of 4


                                                        [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 13-13537
                         Non-Argument Calendar
                       ________________________

               D.C. Docket No. 8:13-cr-00142-JDW-MAP-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,


                                  versus


TYRONE MICHAEL BRINKLEY,
a.k.a. Franklin Bond,


                                                         Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                              (May 21, 2014)

Before HULL, MARCUS and PRYOR, Circuit Judges.
              Case: 13-13537      Date Filed: 05/21/2014   Page: 2 of 4


PER CURIAM:

      Tyrone Brinkley appeals his sentence of imprisonment for 96 months

following his guilty plea to one count of bank burglary, 18 U.S.C. § 2113(a), and

three counts of bank larceny, 18 U.S.C. § 2113(b). Brinkley argues that the district

court failed to explain how it applied an upward departure under the Sentencing

Guidelines, U.S.S.G. § 4A1.3, and that it entered a sentence that is procedurally

and substantively unreasonable. We affirm.

      We review the reasonableness of a sentence under a deferential standard for

abuse of discretion. Gall v. United States, 552 U.S. 38, 51, 128 S. Ct. 596, 597

(2007). A district court has no duty to “articulate his findings and reasoning with

great detail.” United States v. Irey, 612 F.3d 1160, 1195 (11th Cir. 2010) (en

banc). The district court instead must make clear that it has considered the parties’

arguments and has a reasoned basis for exercising its discretion. Rita v. United

States, 551 U.S. 338, 356, 127 S. Ct. 2456, 2468 (2007). And the district court

need not discuss each of the statutory factors, 18 U.S.C. § 3553(a), for sentencing.

United States v. Scott, 426 F.3d 1324, 1329 (11th Cir. 2005). Even if the district

court errs in its application of the Sentencing Guidelines, the error is harmless if

the record establishes that the district court would have entered the same sentence

without the error. Id.




                                           2
              Case: 13-13537     Date Filed: 05/21/2014    Page: 3 of 4


      We need not decide whether the district court erred in its upward departure

because any error was harmless. The district court alternatively varied above the

advisory guideline range to enter the same sentence. The real issue is whether

Brinkley’s sentence is substantively reasonable.

      Brinkley’s sentence is reasonable. Even though the presentencing

investigation report placed Brinkley’s criminal history in category VI, the vast

majority of his criminal record went unscored, and his advisory guideline range

was for 27 to 33 months of imprisonment. Of the 48 adult convictions listed in the

report, only 5 counted toward Brinkley’s criminal history. Many of his convictions

involved some form of breaking and entering, and most of those convictions

involved banks. The district court found Brinkley’s advisory guideline range

“shocking” and “mind-boggling.” The district court also found that Brinkley

committed the federal offenses to which he pleaded guilty only a few weeks after

being released from a prison in North Carolina where he had served a lengthy

sentence that “did not have a sufficient deterrent effect on him.” That finding

establishes that the district court considered the need for the sentence to “afford

adequate deterrence to criminal conduct.” 18 U.S.C. § 3553(a)(2)(B). The district

court also made participation in a mental health program a special condition of

Brinkley’s sentence. And Brinkley’s sentence is well below the statutory




                                           3
              Case: 13-13537    Date Filed: 05/21/2014   Page: 4 of 4


maximum sentence of 20 years of imprisonment. The district court did not abuse

its discretion. We affirm Brinkley’s sentence.

      AFFIRMED.




                                         4